DETAILED ACTION
This Office Action is in response to Application 17/099,318 filed on 11/16/2020.
In the instant application, claims 1 and 11 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 12/21/2020 are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Independent Claims 1 and 11 are rejected on the ground of nonstatutory double patenting over claims 1 and 12 of U. S. Patent No. 10,838,573 B2 (hereinafter 573’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/099,318
Patent 573’
Claim 1:

A method comprising: 

+ receiving data from an ultrasonic testing environment, the data including a range of values associated with one or more parameters to be configured for performing ultrasonic inspection of a test object; 











+ displaying a control in a user interface of the ultrasonic testing environment, the control including a display portion configured to display one or more parameters and one or more values within the range of values associated with the one or more parameters and an interactive portion configured to receive a plurality of inputs; 

+ determining a selected value associated with a first parameter; and 

+displaying the selected value associated with the first parameter as a static display within the display portion of the control.


 





Claim 11:

A system comprising: 

+ an ultrasonic testing environment including a memory storing non-transitory computer- readable instructions; and 








+ a data processor, the data processor configured to execute the non-transitory computer- readable instructions, which when executed, cause the data processor to perform operations including, receiving data from the ultrasonic testing environment, the data including a range of values associated with one or more parameters to be configured for performing ultrasonic inspection of a test object; 







+ providing a control in a user interface of the ultrasonic testing environment, the control including a display portion configured to display one or more parameters and one or more values within the range of values associated with the one or more parameters and an interactive portion configured to receive a plurality of inputs; 

+ determining a selected value associated with a first parameter; and outputting the selected value associated with the first parameter as a static display within the display portion of the control.
Claim 1:

A method comprising: 

+ receiving data from a controller configured in an ultrasonic testing environment and coupled to an ultrasonic probe assembly, the data including a range of values associated with one or more parameters to be configured for performing ultrasonic inspection of a component of a machine within an enclosed tank of the ultrasonic testing environment, the received data including one or more parameters associated with positioning the ultrasonic probe assembly within the enclosed tank relative to the component of the machine to be inspected; 

+ displaying a control in a user interface of the ultrasonic testing environment, the control including a display portion configured to display the one or more parameters and one or more values within the range of values associated with the one or more parameters and an interactive portion configured to receive a plurality of inputs; 

+ determining a selected value associated with a first parameter; displaying the selected value associated with the first parameter as a static display within the display portion of the control; and 

+ transmitting the selected value associated with the first parameter to the controller so as to cause the controller to position the ultrasonic probe assembly within the enclosed tank relative to the component of the machine based on the selected value.

Claim 12:

A system comprising: 

+ an ultrasonic testing environment including a memory storing non-transitory computer-readable instructions, 

+ a controller, 

+ an ultrasonic probe assembly coupled to the controller, and 

+ an enclosed tank; and 

+ a data processor coupled to the controller, the data processor configured to execute the non-transitory computer-readable instructions, which when executed, cause the data processor to perform operations including, receiving data from the controller, the data including a range of values associated with one or more parameters to be configured for performing ultrasonic inspection of a component of a machine within the enclosed tank, the received data including one or more parameters associated with positioning the ultrasonic probe assembly within the enclosed tank relative to the component of the machine to be inspected; providing a control in a user interface of the ultrasonic testing environment, the control including a display portion configured to display the one or more parameters and one or more values within the range of values associated with the one or more parameters and an interactive portion configured to receive a plurality of inputs; determining a selected value associated with a first parameter; 

+ outputting the selected value associated with the first parameter as a static display within the display portion of the control; and

+ transmitting the selected value associated with the first parameter to the controller so as to cause the controller to position the ultrasonic probe assembly within the enclosed tank relative to the component of the machine based on the selected value.
Claims 3-5, 7-9 an 13-20 of the instant application are similar to claims 3-5, 7-9 and 14-21 of 573’ respectively


As can be seen from the table above, independent Claims 1 and 11 of the instant application are anticipated by Claims 1 and 12 of 573’ respectively, in that Claims 1 and 12 of 573’ contains all the limitations of Claims 1 and 11 respectively of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff et al. (“Steinhoff,” US 2012/0297881), published on November 29, 2012 in view of DING (“Ding,” US 2017/0177097), published on June 22, 2017.
Regarding claim 1, Steinhoff teaches a method comprising: 
	receiving data from an ultrasonic testing environment (Steinhoff: see par. 0006; the received echo signals in ultrasonic testing can be used to determine material thickness or the presence and size of imperfections within a given test object. See par. 0011; receiving a reflected ultrasonic wave from the test object), the data including a range of values associated with one or more parameters to be configured for performing ultrasonic inspection of a test object (Steinhoff: see par. 0006; the echo signals can be displayed on the screen with echo amplitudes appearing as vertical traces and time of flight or distance as horizontal traces. See Figs 3-4; different range of values associated with echo amplitudes); 
	displaying a control in a user interface of the ultrasonic testing environment (Steinhoff: see par. 0047 and Fig. 5; user control boxes 363 and 365), the control including a display portion configured to display one or more parameters (Steinhoff: see par. 0047 and Fig. 5; “start,” “Width,” and “Threshold” are interpreted as parameters) and one or more values [within the range of values] associated with the one or more parameters  (Steinhoff: see par. 0047 and Fig. 5; values associated with different parameters as shown in Fig. 5) [and an interactive portion configured to receive a plurality of inputs; determining a selected value associated with a first parameter; and displaying the selected value associated with the first parameter as a static display within the display portion of the control]. 
	Steinhoff does not appear to teach display one or more values within the range of values associated with one or more parameters and an interactive portion configured to receive a plurality of inputs; determining a selected value associated with a first parameter; and displaying the selected value associated with the first parameter as a static display within the display portion of the control. 
	However Ding teaches a vehicle interior control system having knobs with plurality of display representations; wherein display one or more values within the range of values associated with one or more parameters (Ding: see par. 0040 and Fig. 4; parameter values 490 with range of values is displayed) see par. 0076 and Fig. 1; parameter values are adjusted by turning adjustment knob 60 when in a value selection mode. Note: adjustment knob 60 includes range of values as shown in Fig. 1) and an interactive portion configured to receive a plurality of inputs (Ding: see pars. 0039-40 and Fig. 4; the vehicle interior control 400 comprises inner knob 420 and outer knob 440 for selecting functions and values. Note: the vehicle interior control 400 can be interpreted as an interaction portion); determining a selected value associated with a first parameter (Ding: see par. 0041 and Fig. 4; when outer knob 440 is rotated into a new parameter value, a signal may be transmitted to a processor indicating that the new parameter value has been selected) wherein displaying the selected value associated with the first parameter as a static display within the display portion of the control (Ding: see par. 0039 and Fig. 4; the vehicle interior control 400 displays parameter values 490 and gives a user the ability to select a function as well as a parameter value for the selected mode and function. A user may rotate outer knob 440 and scroll through various temperatures until they are satisfied. See par. 0035; function set 380 may be displayed on inner display 330 of the vehicle interior control 400, as icons, pictures, or words. Note: the user can view the representation of mode, function, and value on the vehicle interior control 400).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ding and Steinhoff in front of them to include the control system having knobs with plurality of display representations as disclosed by Ding with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide users with comfortable and efficient interface for controlling different functions of vehicle cabins (Ding: see par. 0002).
Regarding claim 11, claim 11 is directed to a system for executing the method as claimed in claim 1; Claim 11 is similar scope to claim 1 and is therefore rejected under similar rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff and Ding as applied to claim 1 above and further in view of Madsen et al. (“Madsen,” US 6352860), patented on March 5, 2002.
Regarding claim 2, Steinhoff and Ding teach the method of claim 1,
Steinhoff and Ding further teach wherein the ultrasonic testing environment includes [an three- dimensional space enclosing] the test object (Steinhoff: see par. 0004; an ultrasonic testing system includes a probe for sending and receiving signals to and from a test object), an ultrasonic probe assembly including an ultrasonic probe (Steinhoff: see par. 0004; an ultrasonic testing system includes a probe for sending and receiving signals to and from a test object), a controller coupled to the ultrasonic probe assembly and a processor coupled to the controller, the processor configured to receive user input for performing ultrasonic testing on the test object (Steinhoff: see par. 0004; an ultrasonic testing unit can include power supply components, signal generation, amplification and processing electronics) and in response to the user input, execute instructions causing the ultrasonic probe to transmit ultrasonic signals into the test piece (Steinhoff: see par. 0004; electric pulses can be generated by a transmitter and can be fed to the probe where they can be transformed into ultrasonic pulses by ultrasonic transducers) and to receive reflected ultrasonic signals from the test piece (Steinhoff: see par. 0006; as the ultrasonic pulses pass through the object, various pulse reflections called echoes occur as the pulse interacts with any internal structures, voids, or other abnormalities within the test object and with the opposite side of the test object). 
Steinhoff and Ding teach all the limitations above but do not appear to teach wherein the ultrasonic testing environment includes an three- dimensional space enclosing] the test object.
However Madsen teaches a method of using ultrasound phantoms to carry out performance checks on ultrasound scanner; wherein the ultrasonic testing environment includes an three- dimensional space enclosing] the test object (Madsen: see col. 10 lines 24-35; in the phantom testing system of Fig. 3, the ultrasound phantom 50 is mounted within an enclosure 51).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Madsen, Steinhoff and Ding in front of them to incorporate the phantom testing environment as disclosed by Madsen with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide more realistic tests of the biological effects of ultrasound equipment (Madsen: see col. 3 lines 45-64).
Regarding claim 12, claim 12 is directed to a system for executing the method as claimed in claim 2; Claim 12 is similar scope to claim 2 and is therefore rejected under similar rationale.

Claims 3, 4, 6, 7, 8, 10, 13, 14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff and Ding as applied to claim 1 above and further in view of Naidoo et al. (“Naidoo,” US 2017/0269696), published on September 21, 2017.
Regarding claim 3, Steinhoff and Ding teach the method of claim 1,
Steinhoff and Ding further teach wherein determining the selected value associated with the first parameter includes, receiving a first value selection input applied to the interactive portion (Ding: see par. 0039 and Fig. 4; a user may rotate outer knob 440 lf the vehicle interior control 400 and scroll through various temperature until they are satisfied); [determining an input direction and an input speed associated with the first value selection input; determining a first subset of values, included in the range of values, based on the input speed and the input direction associated with the first value selection input], providing the first subset of values as a first dynamic display within the display portion of the control (Ding: see par. 0039 and Fig. 4; the vehicle interior control 400 displays parameter values 490 and gives a user the ability to select a function as well as a parameter value for the selected mode and function. A user may rotate outer knob 440 and scroll through various temperatures until they are satisfied. See par. 0035; function set 380 may be displayed on inner display 330 of the vehicle interior control 400, as icons, pictures, or words. Note: the user can view the representation of mode, function, and value on the vehicle interior control 400); receiving a second value selection input applied to the interactive portion (Ding: see par. 0039 and Fig. 4; a user may rotate outer knob 440 lf the vehicle interior control 400 and scroll through various temperature until they are satisfied); [determining an input direction and an input speed associated with the second value selection input ; determining a second subset of values, included in the range of values, based on the input speed and the input direction associated with the second value selection input], providing the second subset of values as a second dynamic display within the display portion of the control (Ding: see par. 0039 and Fig. 4; the vehicle interior control 400 displays parameter values 490 and gives a user the ability to select a function as well as a parameter value for the selected mode and function. A user may rotate outer knob 440 and scroll through various temperatures until they are satisfied. See par. 0035; function set 380 may be displayed on inner display 330 of the vehicle interior control 400, as icons, pictures, or words. Note: the user can view the representation of mode, function, and value on the vehicle interior control 400); and [determining the selected value from the second subset of values based on removal of the second value selection input]. 
Steinhoff and Ding teach all the limitations above but do not appear to teach: 
determining the selected value associated with the first parameter includes determining an input direction and an input speed associated with the first value selection input; determining a first subset of values, included in the range of values, based on the input speed and the input direction associated with the first value selection input; determining an input direction and an input speed associated with the second value selection input ; determining a second subset of values, included in the range of values, based on the input speed and the input direction associated with the second value selection input; and determining the selected value from the second subset of values based on removal of the second value selection input.  	
However Naidoo teaches a method for adjusting process variables in a process plant using gesture-based input. Naidoo further teach: determining the selected value associated with the first parameter includes determining an input direction and an input speed associated with the first value selection input (Naidoo: see par. 0058; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flick); determining a first subset of values, included in the range of values, based on the input speed and the input direction associated with the first value selection input (Naidoo: see par. 0041; the operator may perform a drag gesture 302 to adjust the temperature setting within the 80-120 degree range); determining an input direction and an input speed associated with the second value selection input (Naidoo: see par. 0058; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flick); determining a second subset of values, included in the range of values, based on the input speed and the input direction associated with the second value selection input (Naidoo: see par. 0041; the operator may perform a drag gesture 302 to adjust the temperature setting within the 80-120 degree range); and determining the selected value from the second subset of values based on removal of the second value selection input (Naidoo: see par. 0037 and Fig. 2; the screen display 200 may include indications 224 of the pressure, temperature, flow rate, density, etc. of the output 222).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Naidoo, Steinhoff and Ding in front of them to incorporate the method of adjusting variable values based on gesture input as disclosed by Naidoo with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide effective and user-friendly interface that allows users to adjust variable values (Naidoo: see par. 0007).
Regarding claim 4, Steinhoff, Ding and Naidoo teach the method of claim 3,
Steinhoff, Ding and Naidoo further teach wherein the input direction associated with the first and second value selection inputs includes a vertical input direction (Naidoo: see par. 0059 and Fig. 3; drag gesture 302 includes dragged gesture in different direction, including vertical direction) and the input speed associated with the first and second value selection inputs includes a swipe-gesture input speed or an a drag-gesture input speed (Naidoo: see pars. 0058-0059; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flic).  
Thus combining Steinhoff, Ding and Naidoo would teach the limitations of claim 4 for the same reason as set forth in claim 3.
Regarding claim 6, Steinhoff, Ding and Naidoo teach the method of claim 3,
Steinhoff, Ding and Naidoo further teach receiving a tap-gesture input upon provision of the first dynamic display and responsive to the received tap-gesture input (Naidoo: see par. 0041; the tap gesture 306 and/ or tap and hold gesture 308 may be used to view a corresponding faceplate for a process plant entity), providing the selected value in a static display, the selected value provided as the value displayed in the first dynamic display at a time the tap-gesture input was received (Naidoo: see par. 0041 in response to a tap gesture 306, a scale of values for adjusting a process variable value may be displayed. When the user holds the tap gesture 308 for more than a threshold amount of time, the scale of values may be replaced with a corresponding faceplate for the process plant entity).  
Thus combining Steinhoff, Ding and Naidoo would teach the limitations of claim 6 for the same reason as set forth in claim 3.
Regarding claim 7, Steinhoff and Ding teach the method of claim 1,
Steinhoff and Ding further teach: determining a selected parameter, the determining the selected parameter including, receiving a first parameter selection input applied to the interactive portion (Ding: see pars. 0034-0035 and Fig. 3; the vehicle interior control 300 has a function set 380 comprising a variety of different functions that correspond to different interior conditions that are capable of being adjusted); [determining an input direction and an input speed associated with the first parameter selection input; determining a first subset of parameters, included in the one or more parameters, based on the input speed and the input direction associated with the first parameter selection input], and providing the first subset of parameters as a first dynamic display within the display portion of the control (Ding: see par. 0038; vehicle interior control 300 has a function indicator 370 that indicates which function of function set 380 is currently selected. A function is selected from function set 380 by rotating inner knob 320); receiving a second parameter selection input applied to the interactive portion (Ding: see pars. 0034-0035 and Fig. 3; the vehicle interior control 300 has a function set 380 comprising a variety of different functions that correspond to different interior conditions that are capable of being adjusted); [determining an input direction and an input speed associated with the second parameter selection input; determining a second subset of parameters, included in the one or more parameters, based on the input speed and the input direction associated with the second parameter selection input], and providing the second subset of parameters as a second dynamic display within the display portion of the control (Ding: see par. 0038; vehicle interior control 300 has a function indicator 370 that indicates which function of function set 380 is currently selected. A function is selected from function set 380 by rotating inner knob 320); [determining the selected parameter from the second subset of parameters based on removal of the second parameter selection input; and outputting the selected parameter as a static display within the display portion of the control].  
Steinhoff and Ding teach all the limitations above but do not appear to teach: 
determining an input direction and an input speed associated with the first parameter selection input (Naidoo: see par. 0058; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flick); determining a first subset of parameters, included in the one or more parameters, based on the input speed and the input direction associated with the first parameter selection input (Naidoo: see par. 0041; the operator may perform a drag gesture 302 to adjust the temperature setting within the 80-120 degree range); determining an input direction and an input speed associated with the second parameter selection input (Naidoo: see par. 0058; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flick); determining a second subset of parameters, included in the one or more parameters, based on the input speed and the input direction associated with the second parameter selection input (Naidoo: see par. 0041; the operator may perform a drag gesture 302 to adjust the temperature setting within the 80-120 degree range); determining the selected parameter from the second subset of parameters based on removal of the second parameter selection input (Naidoo: see par. 0041; the operator may perform a drag gesture 302 to adjust the temperature setting within the 80-120 degree range); and outputting the selected parameter as a static display within the display portion of the control(Naidoo: see par. 0037 and Fig. 2; the screen display 200 may include indications 224 of the pressure, temperature, flow rate, density, etc. of the output 222).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Naidoo, Steinhoff and Ding in front of them to incorporate the method of adjusting variable values based on gesture input as disclosed by Naidoo with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide effective and user-friendly interface that allows users to adjust variable values (Naidoo: see par. 0007).
Regarding claim 8, Steinhoff, Ding and Naidoo teach the method of claim 7,
Steinhoff, Ding and Naidoo further teach wherein the input direction includes a horizontal input direction (Naidoo: see par. 0059 and  Fig. 3; drag gesture 302 includes dragged gesture in different direction, including horizontal direction) and the input speed is associated with an input speed corresponding to a swipe-gesture input or an input speed corresponding to a drag-gesture input (Naidoo: see pars. 0058-0059; increase or decrease in the tank level value based on the direction of the drag and may be associated with a flick gesture which corresponds to faster increase or decrease in the tank level value based on the direction of the flick).  
Regarding claim 10, Steinhoff, Ding and Naidoo teach the method of claim 7,
Steinhoff, Ding and Naidoo further teaches comprising receiving a tap-gesture input upon provision of the first dynamic display and responsive to the received tap-gesture input (Naidoo: see par. 0041; the tap gesture 306 and/ or tap and hold gesture 308 may be used to view a corresponding faceplate for a process plant entity), providing the selected parameter in a static display, the selected parameter provided as the parameter displayed in the first dynamic display at a time the tap-gesture input was received (Naidoo: see par. 0041 in response to a tap gesture 306, a scale of values for adjusting a process variable value may be displayed. When the user holds the tap gesture 308 for more than a threshold amount of time, the scale of values may be replaced with a corresponding faceplate for the process plant entity).  
Regarding claims 13, 14, 16, 17, 18 and 20, claims 13, 14, 16, 17, 8 and 20 are directed to a system for executing the method as claimed in claims 3, 4, 6, 7, 8 and 10 respectively. Claims 13, 14, 16, 17, 18 and 20 are similar scope to claims 3, 4, 6, 7, 8 and 10 respectively and are therefore rejected under similar rationale.

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff, Ding and Naidoo as applied to claim 4 above and further in view of Tsoukalis (“Tsoukalis,” US 2017/0290974), published on October 12, 2017.
Regarding claim 5, Steinhoff, Ding and Nadoo teach the method of claim 4,
Steinhoff, Ding and Nadoo further teach wherein the first and second subsets of values are provided in the dynamic display at a display rate determined based on the input speed (Ding: see par. 0039 and Fig. 4; the vehicle interior control 400 displays parameter values 490 and gives a user the ability to select a function as well as a parameter value for the selected mode and function. A user may rotate outer knob 440 and scroll through various temperatures until they are satisfied. See par. 0035; function set 380 may be displayed on inner display 330 of the vehicle interior control 400, as icons, pictures, or words. Note: the user can view the representation of mode, function, and value on the vehicle interior control 400. Naidoo: see pars. 0058-0059; the tank level value may increase or decrease based on and/ or in proportion to an amount of time for the drag).
Steinhoff and Ding teach all the limitations above but do not appear to teach: a configurable friction parameter configured to display successive values within the first and second subset of values at a predetermined rate.  
However Tsoukalis teaches an infusion pump system; wherein a configurable friction parameter configured to display successive values within the first and second subset of values at a predetermined rate (Tsoukalis: see par. 0006; display the value of the at least one parameter to be adjusted through the input unit,  wherein the input unit comprises at least one slide bar which is adapted to be touched by a user’s finger to be moved along its length resulting in a change of the value of the parameter, wherein a movement in a first direction results in an increase of the value of the parameter and in a reversed  second direction results in a decrease of the value of the parameter, and wherein the slide bar is adapted so that the rate of change of the value of the parameter essentially correlated with the speed of movement of the finger and in an idle mode id decelerated in a similar way as under influence of an inertial load and/ or a friction).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Tsoukalis, Steinhoff, Ding and Naidoo in front of them to include the adjusting parameter values of Tsoukalis with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide an improved infusion system which allows a better and more reliable handling and operation (Tsoukalis: see par. 0005).
Regarding claim 9, Steinhoff, Ding and Nadoo teach the method of claim 8,
Steinhoff, Ding and Nadoo further teach wherein the subset of parameters are provided in the dynamic display at a display rate determined based on the input speed (Ding: see par. 0039 and Fig. 4; the vehicle interior control 400 displays parameter values 490 and gives a user the ability to select a function as well as a parameter value for the selected mode and function. A user may rotate outer knob 440 and scroll through various temperatures until they are satisfied. See par. 0035; function set 380 may be displayed on inner display 330 of the vehicle interior control 400, as icons, pictures, or words. Note: the user can view the representation of mode, function, and value on the vehicle interior control 400. Naidoo: see pars. 0058-0059; the tank level value may increase or decrease based on and/ or in proportion to an amount of time for the drag).
Steinhoff and Ding teach all the limitations above but do not appear to teach: a configurable friction parameter configured to display successive parameters within the subset of parameters at a predetermined rate.  
However Tsoukalis teaches an infusion pump system; wherein a configurable friction parameter configured to display successive parameters within the subset of parameters at a predetermined rate (Tsoukalis: see par. 0006; display the value of the at least one parameter to be adjusted through the input unit,  wherein the input unit comprises at least one slide bar which is adapted to be touched by a user’s finger to be moved along its length resulting in a change of the value of the parameter, wherein a movement in a first direction results in an increase of the value of the parameter and in a reversed  second direction results in a decrease of the value of the parameter, and wherein the slide bar is adapted so that the rate of change of the value of the parameter essentially correlated with the speed of movement of the finger and in an idle mode id decelerated in a similar way as under influence of an inertial load and/ or a friction).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Tsoukalis, Steinhoff, Ding and Naidoo in front of them to include the adjusting parameter values of Tsoukalis with the nondestructive testing devices for inspecting test objects as disclosed by Steinhoff to provide an improved infusion system which allows a better and more reliable handling and operation (Tsoukalis: see par. 0005).
Regarding claims 15 and 19, claims 15 and 19 are directed to a system for executing the method as claimed in claims 5 and 9 respectively. Claims 15 and 19 are similar scope to claims 5 and 9 respectively and are therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Kristoffersen et al. (US 2013/0194891) – method and system for monitoring a transducer array in an ultrasound probe.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174